Citation Nr: 1637148	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left degenerative changes and osseous protuberance at the junction of the femoral head and neck bilaterally (left hip disability).  

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left degenerative changes of the glenohumeral joint along the calcific tendinopathy and acromioclavicular joint arthropathy (left shoulder disability).  

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected upper thoracic levo curvature and multi-level degenerative changes, and facet arthropathy lower lumbar spine (lumbar spine disability).  

4.  Entitlement to service connection for loss of strength, poor stability, continuous pain, and waist down sensitivity (bilateral lower extremity neurological impairment), to include as secondary to the service-connected lumbar spine disability.  

5.  Entitlement to service connection for bilateral plantar fasciitis.  

6.  Entitlement to service connection for a bilateral foot disability other than plantar fasciitis, including, but not limited to, arthritis.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1991 to June 1993, and in the U.S. Army from January 1994 to January 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  In that decision, the RO, in pertinent part, granted service connection for sleep apnea with an initial 50 percent rating, granted service connection for disabilities of the left hip, left shoulder, and low back, with initial 10 percent ratings assigned to each of those disabilities, denied service connection for a disability manifested by loss of strength, poor stability, continuous pain, and waist down sensitivity (neurological impairment), and denied claims of service connection for plantar fasciitis and a bilateral foot disability claimed as arthritis.  

The Veteran disagreed with the initial ratings assigned for the service-connected disabilities of the left hip, left shoulder, and low back, and the denials of service connection for claimed loss of strength, poor stability, continuous pain, and waist down sensitivity (neurological impairment); plantar fasciitis; and, a bilateral foot disability.  

A TDIU claim is raised by the record because the Veteran asserts he is unemployable due to his service-connected disabilities and a TDIU claim may be part of a claim for an increased rating.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

During the pendency of the appeal, the RO issued a rating decision in June 2015 that, in pertinent part, granted an increased rating to 100 percent for the service-connected sleep apnea, effective from September 15, 2014.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his initial claims for service connection, the Veteran was afforded a VA general medical examination in June 2010.  Based on findings from that examination report, the RO granted service connection for a left hip disability, a left shoulder disability, and a lumbar spine disability.  The RO assigned initial 10 percent ratings for each of those disabilities.  

In a July 2011 Statement in Support of Claim, and Notice of Disagreement, the Veteran asserted that his June 2010 examination was incomplete.  The Veteran explained that the examiner did not have time to finish the examination because she had other people to see.  The Veteran was told that he would get another appointment to complete the exam; however, the RO issued the September 2010 rating decision before another examination was scheduled.  The Veteran reiterated this contention on his July 2014 VA Form 9, substantive appeal to the Board.  

According to an August 2014 VA Request for Physical Examination Report, the Veteran was supposed to be scheduled for a VA examination to assess his feet, but it does not appear that such examination was ever scheduled.  

Significantly, private treatment records show that the Veteran has neurological impairment secondary to his service-connected lumbar spine disability.  These findings appear to be inconsistent with the findings of the June 2010 examiner.  

Moreover, it appears that the Veteran's claim of service connection for a disability manifested by loss of strength, poor stability, continuous pain, and waist down sensitivity (neurological impairment), is essentially a claim for additional compensation for the neurological impairment associated with the back disability, although that is not altogether clear.  Additionally, the claims of service connection for plantar fasciitis and a bilateral foot disability claimed as arthritis should also be considered as claims for secondary service connection.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Finally, the Veteran asserts that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Veteran's service-connected sleep apnea is currently rated as 100 percent disabling; however, private medical records obtained from the Social Security Administration (SSA) and from the Veteran suggest that the Veteran may be unemployable as a result of his service-connected back, left hip, and left shoulder disabilities.  As such, the Veteran should undergo another VA examination to determine which, if any, of his service-connected disabilities result in occupational functional impairment, as this could potentially affect whether the Veteran can establish basic eligibility for special monthly compensation (SMC).  

In light of the foregoing, another VA examination is necessary to decide the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA medical records pertinent to the claims on appeal.  

2.  With appropriate authorization, obtain and associate with the record all outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal, including, but not limited to, any additional treatment records since 2010 from Drs. Gorum, Goldman, and/or any additional treatment records from the Columbus Medical Center, Columbus Neurologic Center, The Nexus Pain Center, and Martin Army Community Hospital

3.  After obtaining any outstanding records, schedule the Veteran for orthopedic and neurologic examinations to assess the current nature, extent, and severity of the service-connected spine disability, left hip disability and left shoulder disability; and, opine as to whether the Veteran's bilateral foot disability, claimed as painful arthritis, and/or the plantar fasciitis, are, as likely as not, the result of an in-service injury or other in-service event; or, whether they are aggravated by the service-connected back, left hip and/or left shoulder disabilit(ies).  Also, the examiner should opine as to whether the Veteran's claimed bilateral lower extremity weakness, pain, numbness is, as likely as not, a neurologic component of the service-connected spine disability; and, if not, whether such disability is, as likely as not, otherwise related to service.

The electronic claims file via VBMS and Virtual VA must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his back pain, left hip pain, left shoulder pain, symptoms affecting his lower extremities, and any additional foot disabilities, including plantar fasciitis and arthritis.  

(A)  Regarding the back, left hip, and left shoulder, the examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

The examiner should then set forth the extent of any functional loss present for the service-connected back, left hip and/or left shoulder disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, and any occupational impairment, if any, should be described in adequate detail.  Any additional impairment or additional limitation of motion on use, due to pain, or in connection with any flare-up, or repetitive use, should be described in terms of the degree of additional range-of-motion loss.  

The examiner should also indicate whether the Veteran's service-connected back disability is productive of neurological impairment, and if so, the examiner should state whether such impairment is mild, moderate, moderately severe or severe.  

The conclusions should reflect review of the VBMS electronic claims folder, and the discussion of pertinent evidence, including, but not limited to, the Veteran's statements regarding the level of pain, including during flare-ups.  

(B).  After examination of the Veteran's lower extremities, including his feet, the examiner should opine as to the following:

Is it as likely as not (a 50 percent or higher probability) that any lower extremity numbness, weakness, and pain, including in the feet, had their onset during service or are otherwise related to an injury or other event in service?  The examiner should consider whether any relationship exists between the back injury in service and the development of plantar fasciitis and/or arthritis.  The examiner should also consider the Veteran's competent lay statements as to the onset of his foot pain and bilateral lower extremity weakness, numbness and pain.  

If the examiner opines that any bilateral foot disability and/or lower extremity condition is unrelated to an injury or other event in service, then the examiner should opine as to whether any foot disability, and/or bilateral lower extremity weakness, numbness and pain is caused by or aggravated by the service-connected spine disability, left hip disability and/or left shoulder disability; i.e., did any foot disability or lower extremity numbness, pain and weakness chronically worsened as a result of the service-connected spine disability, left hip disability or lower extremity numbness, pain and weakness?  In determining whether there is aggravation, the examiner should consider the Veteran's statements regarding onset and severity of the lower extremity symptoms, including in the feet.  Even if the examiner is unable to determine a baseline severity prior to the aggravation, the examiner is directed to the language of 38 C.F.R. § 3.310(b) which indicates that the baseline can be measured by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

4.  After the above development is completed, readjudicate the claims on appeal, including the TDIU claim.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






